                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                   8:13CR466

       vs.
                                                                      ORDER
ROBERT KINNEAR,

                        Defendant.


       Defendant Robert Kinnear appeared before the court on December 27, 2018, on a Petition
for Offender Under Supervision [78]. Defendant was represented by Assistant Federal Public
Defender Jeffrey L. Thomas, and the government was represented by Assistant U.S. Attorney
Martin J. Conboy, IV.
       The government moved for detention, and Defendant requested a combined preliminary
and detention hearing set for January 4, 2019.       On that date, Defendant was represented by
Assistant Federal Public Defender Michael J. Hansen, and the government was represented by
Assistant U.S. Attorney Martin J. Conboy, IV. Defendant waived his right to a probable cause
hearing on the Petition pursuant to Fed. R. Crim. P. 32.1(b)(1)(A). Defendant declined to present
any evidence on the issue of detention and otherwise waived a detention hearing. Defendant has
failed to meet his burden to establish by clear and convincing evidence that he will not flee or
pose a danger to any other person or to the community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. §
3143(a)(1).
       I find that the Petition [78] alleges probable cause and that Defendant should be held to
answer for a final dispositional hearing before Senior Judge Smith Camp.


       IT IS ORDERED:
       1.      A final dispositional hearing will be held before Senior Judge Smith Camp in
Courtroom No. 2, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza,
Omaha, Nebraska, on February 21, 2019, at 11:30 a.m. Defendant must be present in person;
       2.      Defendant is committed to the custody of the Attorney General or his designated
representative for confinement in a correctional facility;
       3.      Defendant shall be afforded a reasonable opportunity for private consultation with
defense counsel; and
       4.      Upon order of a United States court or upon request of an attorney for the
government, the person in charge of the corrections facility shall deliver Defendant to the United
States Marshal for the purpose of an appearance in connection with a court proceeding.


       Dated this 4th day of January, 2019.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge




                                                2
